
	
		II
		111th CONGRESS
		2d Session
		S. 3771
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2010
			Mr. Feingold (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide competitive grants for creating and implementing innovative
		  assessments.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Student Testing Act of
			 2010.
		2.Improvements to
			 formula grants for creating and implementing high-quality and innovative
			 assessmentsSection 6111 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301) is
			 amended—
			(1)by striking
			 The Secretary and inserting the following:
				
					(a)In
				generalThe
				Secretary
					;
			(2)by striking
			 paragraph (1) and inserting the following:
				
					(1)to pay the costs of the development of the
				additional State assessments and standards required by section 1111(b), which
				may include the costs of working in voluntary partnerships with other States,
				at the sole discretion of each such State, and which may also include—
						(A)partnering with
				institutions of higher education and nonprofit organizations to design and
				implement high-quality and innovative assessments, including performance
				assessments, technology-based assessments, through-course assessments, adaptive
				assessments, and appropriate assessments for students with disabilities and
				English language learners;
						(B)aligning
				high-quality and innovative assessments with the common core standards or State
				challenging academic content standards and challenging student academic
				achievement standards;
						(C)partnering with
				institutions of higher education and other nonprofit entities with experience
				in high-quality professional development to train teachers and principals
				in—
							(i)how to design
				balanced assessment systems that include summative, interim, and formative
				assessments;
							(ii)how to
				effectively embed high-quality and innovative assessments in classroom
				instruction;
							(iii)how to
				interpret the data generated by multiple types of assessments; and
							(iv)how to use the
				data generated by assessments to improve student achievement;
							(D)designing and
				implementing alternative assessments that are fair, valid, and reliable for
				students with disabilities and English language learners;
						(E)developing
				scoring mechanisms that enable high-quality and innovative assessments to be
				scored in such a way as to produce fair, valid, reliable, and comparable
				results for all students;
						(F)integrating the
				use of technology in both the design, implementation, and scoring of
				assessments;
						(G)implementing
				assessment systems that use multiple sources of evidence collected throughout
				the course of a school year for the purposes of calculating adequate yearly
				progress under section 1111(b)(2)(C); and
						(H)collaborating
				with other State educational agencies to share information and best practices
				about assessment design and implementation;
				and
						;
				and
			(3)in paragraph (2),
			 by adding at the end the following:
				
					(I)Developing and
				administering formative and interim assessments to help measure student growth,
				improve classroom instruction, and provide timely feedback to teachers,
				principals, and parents during the academic
				year.
					. 
			3.Competitive grants for
			 creating and implementing innovative assessments
			(a)In
			 generalSection 6112 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301a) is amended to
			 read as follows:
				
					6112.Competitive grants
				for creating and implementing innovative assessments
						(a)PurposesThe
				purposes of this section are as follows:
							(1)To provide
				additional resources to States and State educational agencies so that
				accountability decisions about students and schools are based on well-designed
				multiple measures rather than 1 high stakes standardized test.
							(2)To assist States,
				State educational agencies, local educational agencies, and schools in the
				design and implementation of high-quality and innovative assessments, including
				technology-based assessments, adaptive assessments, formative assessments,
				performance assessments, standardized portfolio assessments, interim
				assessments, appropriate assessments for students with disabilities and English
				language learners, through-course assessments, and other assessments that
				measure higher-order thinking skills and are aligned with common core standards
				or State challenging academic content standards and challenging student
				academic achievement standards, in order to create multiple measures
				that—
								(A)are used for
				Federal and State accountability purposes;
								(B)improve classroom
				instruction; and
								(C)provide timely
				and meaningful feedback to students, teachers, principals, and parents.
								(b)DefinitionsIn
				this section:
							(1)Adaptive
				assessmentThe term adaptive assessment means an
				assessment in which questions are administered to students based on the
				students’ answers to previous questions both on and out of grade level.
							(2)Eligible
				entityThe term eligible entity means—
								(A)a consortium of
				States;
								(B)a State
				educational agency;
								(C)a consortium of
				local education agencies; or
								(D)a local education
				agency.
								(3)Formative
				assessmentThe term formative assessment means an
				assessment that—
								(A)is integrated
				into classroom instruction;
								(B)produces evidence
				about student learning and achievement in a timely manner; and
								(C)provides students
				and teachers with meaningful feedback so that teachers can modify, improve, and
				target instructional strategies based on individual student need, and so that
				teachers and students can assess the students' academic growth.
								(4)Interim
				assessmentThe term interim assessment means an
				assessment that—
								(A)is given at
				regular and specified intervals throughout the school year;
								(B)is designed to
				evaluate students’ knowledge and skills relative to a specific set of academic
				standards; and
								(C)produces results
				that can be aggregated by course, grade level, school, or local educational
				agency in order to inform students, teachers, and administrators at the
				student, classroom, school, and local educational agency levels.
								(5)Multiple
				measuresThe term multiple measures means evidence
				gained from different forms of assessment that offer all students various ways
				to fairly, validly, and reliable demonstrate academic achievement and academic
				growth.
							(6)Performance
				assessmentThe term performance assessment means an
				assessment that measures the ability of students to apply knowledge and skills,
				and demonstrate achievement through performance-based tasks.
							(7)Standardized
				portfolio assessmentThe term standardized portfolio
				assessment means an assessment that accumulates the same types of
				student work, created under similar conditions across all schools within a
				State, to use as formative or summative evidence of student academic
				progress.
							(8)Technology-based
				assessmentThe term technology-based assessment
				means an assessment that utilizes technology such as computers in the
				development, administration, and scoring of the assessment.
							(9)Through-course
				assessmentThe term through-course assessment means
				an assessment system or component or set of assessment system components that
				is administered periodically during the academic year, in which a student’s
				results are combined to produce the student’s total summative assessment score
				for such academic year.
							(10)Universal
				design for learningThe term universal design for
				learning means a scientifically valid framework for guiding educational
				practice that—
								(A)provides
				flexibility in the ways information is presented, in the ways students respond
				or demonstrate knowledge and skills, and in the ways students are engaged;
				and
								(B)reduces barriers
				in instruction, provides appropriate accommodations, supports, and challenges,
				and maintains high achievement expectations for all students, including
				students with disabilities and students who are English language
				learners.
								(c)Grants
				authorizedThe Secretary is authorized to award grants to
				eligible entities to enable the eligible entities to carry out the authorized
				activities described in subsection (d).
						(d)Authorized
				activities
							(1)In
				generalAn eligible entity that receives a grant under this
				section shall use the funds made available under this section for the design or
				implementation of high-quality and innovative assessments in local classrooms,
				including—
								(A)partnering with
				institutions of higher education and nonprofit organizations to design, test,
				and implement assessments in classrooms;
								(B)aligning the
				assessments with common core standards or State challenging academic content
				standards and challenging student academic achievement standards under section
				1111(b)(1);
								(C)partnering with
				institutions of higher education, local educational agencies, and nonprofit
				organizations that provide high-quality professional development to train
				teachers and principals in—
									(i)how to utilize
				the assessments described in subsection (a)(2) in the teachers'
				classrooms;
									(ii)how to interpret
				the data generated by these assessments; and
									(iii)how to use the
				data generated by these assessments to improve student achievement;
									(D)designing
				achievement reports that—
									(i)detail assessment
				results, including student achievement and student-level and school-level
				growth;
									(ii)are desegregated
				by student subgroups listed in section 1111(b)(2)(C)(v)(II); and
									(iii)can be used to
				inform classroom instruction and provide parents and the community with timely
				information on student-level and school-level progress;
									(E)designing and
				implementing alternative assessments that are fair, valid, and reliable for
				students with disabilities and English language learners;
								(F)developing
				scoring mechanisms that enable the assessments to be scored in such a way as to
				produce fair, valid, reliable, and comparable results for all students;
								(G)integrating the
				use of technology in both the design, implementation, and scoring of
				assessments;
								(H)collaborating
				with other eligible entities to share information and best practices about
				assessment development and implementation across the States; and
								(I)implementing
				assessment systems that use multiple measures collected throughout the course
				of a school year for purposes of calculating school-level and district-level
				achievement in Federal and State accountability systems.
								(2)RequirementsAssessments
				designed or implemented with funds provided under this section shall—
								(A)be aligned with
				common core standards or State challenging academic content standards and
				challenging student academic achievement standards under section
				1111(b)(1);
								(B)be capable of
				measuring student academic growth and achievement of State challenging academic
				content standards and challenging student academic achievement
				standards;
								(C)be fair, valid,
				reliable, and capable of producing comparable and disaggregated results for all
				students, including all the student subgroups identified under section
				1111(b)(2)(C)(v)(II);
								(D)be able to
				measure readiness for college or the workplace;
								(E)use scoring
				mechanisms that enable the assessments to be scored in such a way as to produce
				fair, valid, reliable, and comparable results for all students;
								(F)incorporate
				principles of universal design for learning;
								(G)produce evidence
				about student learning and achievement in a timely manner; and
								(H)provide teachers
				with meaningful feedback so that the teachers can modify, improve, and target
				instructional strategies based on individual student need.
								(3)RestrictionsGrant
				funds received under this section—
								(A)shall be used
				only for the authorized activities described under this subsection; and
								(B)may not be used
				for the purchase or development of high stakes, large scale assessments or for
				test preparation materials for high stakes testing.
								(e)Other Eligible
				partner entities
							(1)In
				generalEach eligible entity that receives a grant under this
				section, upon receipt of the grant funds, may partner with an entity described
				in paragraph (2), in order to carry out the activities assisted under the
				grant.
							(2)Partner
				EntitiesA partner entity referred to in paragraph (1) is—
								(A)an institution of
				higher education; or
								(B)a nonprofit
				entity with experience in designing high-quality and innovative
				assessments.
								(f)ApplicationTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require, including, at a
				minimum—
							(1)a proposal to use
				the grant funds to design or implement the assessments and assessment systems
				described in subsection (a)(2);
							(2)a description of
				how the eligible entity plans to ensure that teachers and principals are
				provided meaningful and effective professional development in the use of such
				assessments in the teachers' and principals' classrooms and schools, including
				how to interpret and utilize data generated from the assessments to improve
				student learning and outcomes;
							(3)a description of
				how the eligible entity plans to assess the effectiveness of the assessments
				and assessment systems in raising student achievement and narrowing the
				achievement gap among the State’s student population;
							(4)a description of
				how the eligible entity plans to ensure that the assessments and assessment
				systems will be used to improve teaching and provide detailed and timely
				feedback to students and parents; and
							(5)a description of
				how the eligible entity plans to ensure that there is a transparent and fair
				process for scoring assessments designed or implemented with funds provided
				under this section so that scores are accurate, valid, and reliable.
							(g)DurationA
				grant under this section shall be awarded for a period of not more than 3
				fiscal years.
						(h)Award
				considerationsIn awarding grants under this section, the
				Secretary shall select eligible entities that demonstrate the greatest need for
				the grants and the greatest potential benefit from receipt of the
				grants.
						(i)Report and
				evaluation
							(1)State
				reportsEach eligible entity that receives a grant under this
				section shall submit—
								(A)an annual report
				to the Secretary detailing how the eligible entity is using the grant funds and
				detailing ongoing evaluation of—
									(i)the design of the
				assessments assisted under this section;
									(ii)the training of
				educators in using the assessments;
									(iii)the
				effectiveness of the assessments as measured by student achievement and growth
				based on multiple measures; and
									(iv)the reliability
				and validity of the scoring process for the assessments;
									(B)a comprehensive
				3-year report at the end of the 3-year grant period including a detailed
				analysis of—
									(i)how the grant
				funds were used; and
									(ii)the impact of
				the grant on student achievement, narrowing the achievement gap, and the
				quality of teaching, based on multiple measures.
									(2)Federal
				evaluation and reportNot later than 5 years after the date of
				enactment of the Improving Student Testing
				Act of 2010, the Secretary shall—
								(A)develop and
				execute a plan for evaluating the assessments assisted under this section and
				section 6111 and the strategies financed under this section; and
								(B)submit a report
				to Congress detailing—
									(i)how eligible
				entities used the grant funds provided under this section;
									(ii)the impact of
				the grants on student achievement and teaching in the States; and
									(iii)any
				recommendations for improvements that can be made to the grant programs under
				this section and section 6111.
									(j)Authorization
				of appropriationsIn addition to the amounts authorized to be
				appropriated under section 6113(b)(2), there are authorized to be appropriated
				to carry out this section $10,000,000 for each of fiscal years 2011 through
				2015.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by striking the item relating to
			 section 6112 and inserting the following:
				
					
						Sec. 6112. Competitive grants
				for creating and implementing innovative
				assessments.
					
					.
			(c)Ending taxpayer
			 subsidies for exporters
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Commerce shall develop and implement a program to impose
			 fees on businesses that benefit from the trade promotion activities of the
			 International Trade Administration.
				(2)Budget neutralityThe fees shall be imposed in an amount that
			 ensures that any Federal expenditures on trade promotion activities of the
			 International Trade Administration are offset by the fees collected under the
			 program in a budget neutral manner.
				
